Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 1 of 19

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 0:21-cv-60456-WPD
GREGORY HAROLD POPE, and
MICHELLE BERNADETTE POPE,
Plaintiffs,
Vv.
KAYE BENDER REMBAUM, P.L.,

Defendant.

 

KAYE BENDER REMBAUM P.L.’S MOTION
TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT
COMES NOW the Defendant, KAYE BENDER REMBAUM, P.L. (hereinafter “KBR”),
by and through its undersigned counsel, and pursuant to Rule 12 of the Federal Rules of Civil
Procedure, hereby files this Motion to Dismiss Plaintiffs’ First Amended Complaint, and in support
thereof states:

L FACTUAL BACKGROUND

 

1. This lawsuit pertains to claims under the Fair Debt Collection Practices Act, 15 U.S.C. §
1692 et seq. (hereinafter “FDCPA”), and the Florida Consumer Collection Practices Act, Fla.
Stat. § 559.72 et seq. (2020) (hereinafter “FCCPA”).

2, Plaintiffs are owners of Unit #1-2 of the SABAL RIDGE APARTMENT ASSOCIATION,
INC. (hereinafter “the Association”).

3. The Association is the governing body for the Sabal Ridge Apartment Condominium, a
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 2 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, PL.
Motion to Dismiss First Amended Complaint
Case No.: 0:2 1-ev-60456-WPD

Page 2 of 19
condominium formed pursuant to Florida Statutes Chapter 718 ef seq.
4. Said Association is governed by the Bylaws and Declaration of Condominium recorded in
the Public Records of Palm Beach County, Florida.
5. Defendant is a law firm retained by the Association for attorney services on a variety of

community related matters, including the collection of regular and special maintenance
assessments from delinquent Unit owners.

6. In response to a written demand for debt verification sent from Plaintiffs prior counsel, on
March 9, 2020 Defendant delivered to said counsel a communication by both facsimile and
email, which communication attached and incorporated a letter of explanation and other
documents that included ledgers and official records of the Association, verifying the balance
sought by the Defendant. A complete copy of the Defendant’s March 9, 2019
communication is attached hereto and incorporated herein as “Composite Exhibit “A”.

7. Thereafter, the parties, solely through counsel, exchanged email correspondence and
ultimately agreed to a settlement of collection on the account for both the claimed regular
and special maintenance assessments.

8. Pursuant to said negotiation, and nearly one year after the March 9" communication,
Plaintiffs through their counsel, delivered a settlement payment to Defendant on February
3, 2021 in the sum of $18,709.50. Copies of the settlement check and cover letter are
attached hereto as Composite Exhibit “B”.

i. SUMMARY OF THE ARGUMENTS

9, This Court should dismiss the FDCPA and FCCPA claims against the Defendant with
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 3 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, P_L.
Motion to Dismiss First Amended Complaint

Case No; 0:21-cv-60456-WPD

Page 3 of 19

prejudice because Plaintiffs have not, and will not, be able to state a claim for which relief

can be granted under any set of facts, for the foregoing reasons:

e Plaintiffs have failed to state a claum for relief under the FDCPA in Count I, I, OT
and [V. First, the Plaintiffs fail to invoke the Article [II subject matter jurisdiction
of this Honorable Court, as they do not allege any direct harm or injury as a result of
the alleged missing technical disclosure language on an attorney-to-attorney letter
that followed numerous email communications between the same counsel.
Additionally, the document Plaintiffs attach as an exhibit to the First Amended
Complaint is demonstrably incomplete. By comparison, Defendant has attached a
complete version of the subject communication as Composite Exhibit “A” herein
(March 9, 2020 letter), with all referenced documents, as well as the email transmittal
form by which the communication to Plaintiffs was properly sent. Importantly,
Defendant clearly states on the email:

This communication from a debt collector is an attempt

to collect a debt and any information obtained will be used

for that purpose. (Emphasis added).
Because the complete communication related to the exhibit attached to Plaintiffs’
First Amended Complaint unequivocally demonstrates that Plaintiffs’ counsel and
Plaintiffs were provided with the disclosure required by 15 U.S.C. § 1692g(a)(3) -
(5) and § 1692e(11), this Honorable Court should apply the “competent attorney”

standard ofreview. Plaintiffs’ exhibits therefore conflict with the allegations in their

Complaint. In such event, the exhibits control. Thus, Plaintiffs have failed to state
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 4 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, P_L.
Motion to Dismiss First Amended Complaint

Case No.: 0:21-cv-60456-WPD

Page 4 of 19

a cause of action under Count I of the Complaint for both jurisdictional and basic
factual reasons.

e Plaintiffs have failed to state a claim for relief under both the FDCPA and FCCPA
in Counts II, UW, and FV. Defendant’s collection of the underlying debt was at all
times authorized by both Florida Law and the controlling Declaration of
Condominium. In the event of an unpaid maintenance assessment, Florida Law
unequivocally provides condominiums the authority to charge interest on a
delinquent assessment installment, and to apply any payment received to accrued
interest, costs, and attorneys fees before credit to any underlying principal
installment. This procedure is to be followed regardless of any restrictive
endorsement placed on a unit owner’s payment. In addition, Article XXVIII of the
governing Declaration of Condominium clearly and specifically authorizes the charge
of interest on late installments, as well as the filing of a Claim of Lien and collection —
of reasonable attorneys fees and costs incurred therefrom. Thus, Plaintiffs have
failed to state a cause of action under both the FDCPA (Counts H & ITD and the
FCCPA (Count IV), and these Counts must be dismissed.

ll. LEGAL STANDARDS GOVERNING MOTIONS TO DISMISS
10. Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, “a complaint must contain
sufficient factual matters, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). The pleading standard “does not require ‘detailed factual allegations’,
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 5 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, P.L.
Motion to Dismiss First Amended Complaint

Case No.: 0:21-ev-60456-WPD

Page 5 of i9

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”
Id. (quoting Twombly, 550 U.S. at 555). Pleadings must contain “more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
Twombly, 550 U.S. at 555. Indeed, “only a complaint that states a plausible claim for relief
survives a motion to dismiss.” Iqbal, 556 U.S. at 679.

11. Rule 12(b)(6) FRCP states dismissal ofa Complaint is appropriate “if it is clear that no relief
could be granted under any set of facts that could be proved consistent with the allegations.”

Hirshon v. King & Spotting, 467 U.S. 69, 73 (1984); See also, Hazel v. School Board of

 

Dade County, 7 F.Supp.2d 1349, 1352 (S.D. Fla. 1998)(holding that a motion to dismiss will
be granted when “it appears beyond doubt that the plaintiff can prove no set of facts in
support of [its] claim which would entitle [it] fo relief’); Mallo v. Public Health Trust of
Dade County, 88 F.Supp. 1376 (S.D. Fla. 2000). A motion to dismiss for failure to state a
claim tests the sufficiency of the complaint. Hazel, 7 F.Supp.2d at 1349.

12. — Importantly, a complaint must allege facts properly setting forth the essential elements of a
cause of action. Hazel at 1352. Dismissal of a complaint is appropriate on the basis of a
dispositive issue of law, or when there is no necessity to construe factual allegations
contamed within the complaint. Marshall Cty Bd. Of Ed. v. Marshail Cty. Gas Dist., 992
F.2d 1171 (11" Cir. 1993). If the defendant demonstrates beyond doubt that the plaintiff can
prove no set of fact to support his claim, then a motion to dismiss should be granted. Mallo,
88 F.Supp. at 1376.

13. Inaddition, documents attached to the complaint may be considered as part of the pleadings
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 6 of 19

Gregory & Michelle Pope v. Kaye Bender Rentbaum, PL.
Motion to Dismiss First Amended Complaint

Case No.: 0:2 1-cv-60456-WPD

Page 6 of 19

in ruling on a motion to dismiss. Reese v. Ellis, Painter, Ratterree & Adams, LLP, 678 F.3d
1189, 1205 (11" Cir. 2007). Other documents may also be considered if they are central to
or referenced in the complaint, or judicially noticed. LaGrasta v. First Union Sec. Inc., 358
F.3d 840, 845 (11" Cir. 2004)(citing Fed. R. Civ. P. 10(c)). (Emphasis added).
IV. ARGUMENTS
L COUNTS I THROUGH IV SHOULD BE DISMISSED BECAUSE THE FIRST
AMENDED COMPLAINT FAILS TO PROPERLY INVOKE TRE ARTICLE HT
SUBJECT MATTER JURISDICTION OF THIS HONORABLE COURT.

A, Plaintiffs’ First Amended Complaint fails to properly allege concrete and
particularized injury.

14. The gravamen of Plaintiffs’ claim in Counts I, f, IH and IV of the First Amended Compiaint
is they suffered “harm” due to : (1} the March 9, 2020 attorney-to-attorney communication
that allegedly failed to include the “magic words” of disclosure required pursuant to §
1692e(11), and (2) the amounts sought were somehow not authorized by the governing
Declaration of Condominium and Florida Law.

15. In Spokeo v. Robins, 136 S. Ct. 1540, 1548 (2016), the United States Supreme Court found
that plaintiff's pleading of a mere technical violation of the Fair Credit Reporting Act,
without a showing of adequate harm failed to trigger the Article I] standing needed to invoke
the Court’s subject matter jurisdiction (“...a bare procedural violation, divorced from any
concrete harm, {does not} satisfy the injury-in-fact requirement of Article IIT’).

16. The test to determine Article IIE standing relies on three elements:

The plaintiff must have: (1) suffered an injury in fact, (2) that
is fairly traceable to the challenged conduct of the defendant,
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 7 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, PL.
Adotion te Dismiss First Amended Complaint
Case No.: 0:2]-ev-60456-WPD

Page 7 of 19
and (3) that is likely to be redressed by a favorable judicial
outcome. Id. at 1546.
17. Moreover, “injury in fact is a constitutional requirement and it is settled that Congress cannot

erase Article III’s standing requirements by statutorily granting the right to sue to a plaintiff
who would not otherwise have standing.” Id. at 1547.

18. The Seventh Circuit Court of Appeals just recently applied the Spokeo ruling to its review
of a technical violation of § 1692c of the FDCPA in the case of Pennel v. Global Trust
Management, 990 F. 3d 1041 (7 Cir. 2021). There, the plaintiff claimed the creditor sent
a dunning letter directly to her in contravention to earlier written instructions from the
plaintiff directing all future communications be sent to her counsel.

19. However, the only injury alleged by the consumer was for “stress and confusion”. The
Plaintiff merely tracked the statutory language for harm found in § 1692 without any further
elaboration (“The only injuries Pennel included in her complaint were stress and confusion,
and those do not suffice for standing”). Id. at 1045.

20. The Court noted: “The Plaintiff must establish standing at the time the suit is filed and
cannot manufacture standing afterwards.” Id. at 1044.

21.  Inapplying Spokeo, the Seventh Circuit rejected the plaintiff's de minimus harm allegation
of “stress and confusion” as inadequate despite what appears to be automatic award of
statutory damages in § 1692:

... aplaintiff does not automatically satisfy the injury-in-fact
requirement whenever a statute grants a right and purports to

authorize a suit to vindicate it, Article III standing requires a
concrete injury even in the context of a statutory violation.”
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 8 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, P_L.
Motion to Dismiss First Amended Complaint

Case No.: 0:21-cv-60456-WPD

Page 8 of I9

Spokeo, 136 8.Ct. at 1543. (Emphasis added).

22, Ultimately, the Seventh Circuit held that by alleging only that a debt collector’s dunning
letter caused her stress and confusion, the consumer merely pointed to a statutory violation
of the Act, which was insufficient to satisfy the concreteness element of the injury-in-fact
requirement for Article II standing. The Court found that the consumer failed to show that
receiving the debt collector’s notice led her to change her cause of action or put her in harm’s
way, and therefore affirmed the District Court’s dismissal of the Complaint.

23. Moreover, even though the consumer Pennel alleged in the her supplemental memorandum
on appeal that the dunning letter invaded her privacy, that argument would not be entertained
in analyzing standing, as she did not allege any such injury in her operative complaint.
Pennel, 990 F.3d at 1045. See also, Brunett v, Convergent Outsourcing, Inc., 982 F. 3d
1067, 1069 (“Brunett tells us that the letter was ‘intimidating as well as ‘confusing’. Our
analysis is the same. Attaching an epithet such as “intimidation” to a letter does not show that
injury occurred. Talk is cheap, but where is the concrete harm? That’s what the Constitution
requires, and Brunett does not allege any.”); United States v. All Funds on Deposit with R.J.
O’Brien & Assoc., 783 F. 3d 607, 616 (7" Cir. 2015) (“purely psychological harm” does not
establish Article III standing).

24. ‘In Hagy v. Demers & Adams, 882 F.3d 616 (6" Cir. 2018), the Sixth Circuit Court of
Appeals was faced with a similar situation as the case at bar. In that case, the attorney
delivering a settlement letter on behalf of a creditor failed to include the “magic words”

disclosure required pursuant to the FDCPA. As in the case at bar, the Plaintiff in Hagy
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 9 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, PL.
Motion to Dismiss First Amended Complaint

Case No.: 0:21-ev-60456-WPD

Page 9 of 19

alleged the mere technical failure to include the statutory disclosure language automatically
provided a claim for damages.

25. The Sixth Circuit reasoned that creation by Congress of a right to “automatic” statutory
damages did not trump the “irreducible constitutional minimum that requires [Plaintiffs] to
show: (1) particular and concrete injury; (2) caused by [Defendant]; and (3) redressable by
the courts.” Id. at 720.

26. Thus, as the Hagy Court reasoned, “we have yet to take a position” on the lack of disclosure
language in the attorney letter as “Article IH of the Constitution does not authorize federal
courts to decide theoretical questions.” Id.

27. In the case at bar, Plaintiffs have failed to allege any actual concrete harm as it relates to the
alleged failure to include the statutory disclosure language in the March 9, 2020 attorney-to-
attorney communication, rendering at minium, Count I theoretical in nature and subject to
dismissal for failure to establish Article III standing.

28. In fact, the only allegations as to harm in the First Amended Complaint are found in
Paragraphs 44 through 46. The harm alleged in these paragraphs is solely targeted to the
dispute over the legitimacy of the account charges, and the negotiated settlement payment
delivered thereon. These allegations do not state that the alleged failure to include the
technical words of disclosure on the March 9, 2020 letter to Plaintiff counsel were deceitful,
or created any harm. Nor do they allege the Plaintiffs were mislead as to the amounts sought,
or that they would have otherwise taken a different course of action in response.

29. Additionally, the only harm alleged as damages in Paragraph 44 is based on a fundamentally
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 10 of 19

Gregory & Michelle Pope vy. Kaye Bender Rembaum, P.L.
Motion to Dismiss First Amended Complaint

Case No.: 0:21-cv-60456-WPD

Page 10 of 19

flawed analysis of Florida Law and the governing Declaration that do authorize the disputed
charges of interest and attorneys fees.

30. Paragraphs 45 and 46 further allege “actual” damages of “wasted time”, “inflicted frustration,
pain, confusion, and distrust, as well as emotional turmoil” and describe such conditions as
“concrete harm”.

31. However, as demonstrated from the Supreme Court in Spokeo and the Circuit Court opinions
cited herein, “talk is cheap, but where is the concrete harm?”. Brunett 983 F. 3d at 1069.
The Plaintiffs in the case at bar fail to allege how this litany of adjectives materially harmed
them in any way, nor have they suggested that they would have acted differently in the
absence of such “violations”.

32. Plaintiffs allegations of harm in the First Amended Complaint are therefore pure
conclusions and fail to rise to the specific level of damages needed to sustain a claim under
§ 1692 ofthe FDCPA. Additionally, the Courts have specifically rejected the exact types of
harm alleged by Plaintiffs as being actionable. Brunett, 982 F. 3d at 1069.

33. Asto Count! inthe First Amended Complaint, there is a total absence of any claim of direct
harm as a result of the alleged failure to include the statutory disclosure language, and this
Honorable Court must therefore dismiss the same.

34, As to Counts II, I, and IV, the Plaintiffs use of bare conclusions of “wasting time” or
“emotion turmoil” without elaborating how such conditions actually caused concrete harm
renders the pleading inadequate as a matter of law.

35. Because the Plaintiffs have failed to establish standing, this Honorable Court must dismiss
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 11 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, P.L.
Motion to Dismiss First Amended Complaint

Case No,: 0;21-cv-60456-WPD

Page lf of 19

Counts I, If, TH, and TV due to a lack of adequate Article IH subject matter jurisdiction.

B. Assuming arguendo the Plaintiffs have plead adequate harm, taken as a
whole, the subject communication includes the mandatory disclosure
language required by the FDCPA.

36. Pursuant to LaGrasta cited above, while reviewing a Motion to Dismiss, this Honorable
Court is entitled to see the full and complete copy of the March 9, 2020 communication that
includes all other papers to which the communication was attached and delivered to counsel
for the Plaintiffs, including the email transmittal form. Said complete documents are central
to the Plaintiffs’ claim, and are indisputably referenced therein.

37. Exhibit “A” attached hereto is a copy of the Defendant’s complete communication
correspondence constituting the written verification of the amounts sought in the initial
collection letter sent in this matter.

38. While the faxed copy of the March 9, 2019 attorney-to-attomey letter arguably does not
include the “magic” FDCPA words of disclosure, said letter was a copy of the overall
communication emailed to Defense counsel, which email very clearly included the required
language.

39. In fact, said letter was delivered to Plaintiffs’ counsel both through email and facsimile. Said
email did not just include the letter, but also contained the required disclosure.

40. Theattached Exhibit “A” includes a fu// correct copy of the email communication sent to the
Defendant in pari materia with the faxed verification letter. The face of the email transmittal

page clearly contains the required disclosure:

This communication from a debt collector is an attempt to
collect a debt and any information obtained will be used
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 12 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, PL.
Motion to Dismiss First Amended Complaint

Case No.; 0:21-cv-60456-#PD

Page 12 of 19

for that purpose. (Emphasis added).

41, Thus, from the face of the Complaint, this Honorable Court can determine that Plaintiffs’
allegation of failure to disclose under the FDCPA is obviously factually incorrect, and that
Count I should be dismissed.

Cc. Plaintiffs reliance on the 11" Circuit’s Bishop case is misplaced as the
March 6, 2020 attorney-to-attorney letter was not an_ initial
communication, and should therefore be reviewed under the “competent
attorney” standard.

42. Plaintiff contends generally in Paragraphs 48 and 49 of the First Amended Complaint that
the March 9, 2020 attorney-to-attorney “Collection Letter” is a communication that requires
inclusion of the “magic words” pursuant to the case of Bishop v. Ross Earle & Bonan, P.A.,
817 F.3d 1268 (11" Cir. 2016).

43. However, the facts of Bishop are different from the case at bar. In Bishop, the Defendant
failed to include certain words in the initial communication which requires the full
elaboration of debtors rights. The debt collector’s omission (failure to state that a dispute
could be sent in writing) was viewed as deceptive, and therefore material enough for the
Court to apply the “least sophisticated consumer” standard to sustain the alleged FDCPA
violation.

44, The Bishop Court distinguished the facts of that case with those from other Circuits that have
applied the more lenient “competent lawyer” standard that states the failure to include §
1692e disclosure language in a subsequent attorney-to-attorney communication does not rise

to the level of a violation of the FDCPA.

45. Bishop cites to the Seventh Circuit Court of Appeal’s ruling in Evory v. RJM Acquisitions
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 13 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, PL.
Motion to Dismiss First Amended Complaint

Case No.: 0:21-cv-60456-WPD

Page 13 of i9

Funding, 505 F. 3d 769 (7" Cir. 2007) as the “seminal” case that applies the “competent
lawyer” standard analysis to a technical disclosure violation alleged under § 1692e.

46. In Evory, the attorney-to-attorney to communication at issue was a settlement letter that
failed to state the shorter disclosure language required by § 1692e(11) to be included on
subsequent communications.

47. In finding that the failure to state the § 1692(e)11 disclosure did nof rise to the level of a
violation of the FDCPA, the Evory Court stated:

We are exceedingly doubtful that any lawyer involved in
representing debtors would be deceived by the settlement
offers made by debt collectors, and doubt therefore that any
cases based on such offers could survive summary judgment
or even a motion to dismiss were the offer directed to the
consumer’s lawyer rather than to the consumer. This
illustrates our earlier point about the importance of
distinguishing between lawyers and unsophisticated
consumers in applying section 1692e. Id. at 774.

48. The 11“ Circuit in Bishop reasoned: “Evory appears to limit the ‘competent lawyer’ standard
to misleading and deceptive behavior; misrepresentations are elevated under the familiar
“least sophisticated consumer standard’”. Bishop, 817 F. 3d at 1273.

49. The Bishop opinion also cites to Dikeman v. National Educators, Inc., 81 F. 3d 949 (10" Cir.
1996), where the § 1692e(11) violation alleged was quite similar to the case at bar. There,
the Defendant fatled to include the “magic words” in a verbal response to the debtor’s
attomey. The Tenth Circuit Court of Appeals stated:

Accordingly, we hold that the fact of the debt verification and
its content, viewed in context, was adequate to disclose to an

attorney hired to represent the debtor that the debt collector
was attempting to collect a debt and that any information
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 14 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, P.L.
Motion to Dismiss First Amended Complaint

Case No.: 0:21-ev-60456-WPD

Page 14 of 19

obtained would be used for that purpose within the meaning
of § 1692e(11). A disclosure pursuant to § 1692e(11) by
verbal statement would be a pointless formality and is not
required in such a situation.

50. ‘In fact, the Bishop Court only declined to extend the Evory and Dikeman “competent
attorney” standard to a different scenario where the material omission from the initial
communication “did not inform Bishop that she must dispute her debt ‘in writing’ to trigger
verification rights under § 1692g(b).” Bishop, 817 F. 3d at 1273. The 11% Circuit found
such an omission was so material as to be deceptive, thus triggering the harsher “least
sophisticated consumer” standard.

51. Contrary to the scenario in Bishop, the alleged failure to properly include § 1692e “magic
words” in the case at bar is far similar to the facts found in Evory and Dikeman. The March
9, 2020 letter at issue was a subsequent communication that resulted from months of
attorney-to-attorney emails, telephone conferences, and letters. The letter was also emailed
contemporaneously with the fax copy, and the email transmittal did include the § 1692e(11)
disclosure language.

52. | When applying the Bishop standard, the alleged lack of disclosure language on the actuai
March 9" fax letter was so immaterial that it could never be construed by any fact finder to
be “misleading” or “deceptive”.

53. As such, this Honorable Court should apply the “competent attorney” standard when
analyzing the lack of § 1692e(1 1) language Plaintiffs allege on the face of the First Amended
Complaint and its exhibit, to easily determine beyond any doubt that Count lis factually and

legally flawed, and should be dismissed with prejudice.
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 15 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, PL.
Motion to Dismiss First Amended Complaint

Case No.: 0:2 1-cv-60456-WPD

Page 15 of 19

2 COUNTS U, Wi, & IV ALSO FAIL TO STATE A CAUSE OF ACTION
BECAUSE DEFENDANT ENGAGED IN COLLECTION OF AMOUNTS
CLEARLY AUTHORIZED BY CONTRACT AND STATUTE.

54.  Defendant’s full communication, including the letter of March 9, 2020 (Composite Exhibit
“A”) is a proper verification of all contested debits and credits on the account, and includes
Association records supporting both the regular and special maintenance assessment
installments charged thereon.

55. Without factual specificity, Plaintiffs allege in Counts II, Ill, and IV that despite being
provided a comprehensive balance explanation with supporting documentation in the March
9, 2020 verification letter, the amount sought is nevertheless somehow “exceedingly
unlawful” (56, 59), “not explicitly authorized by the Agreement underlying the Consumer
Debt or explicitly authorized by statute” (61), and that Defendant “asserted a right which
it knew did not exist” (4 66).

56. In K.R. Exchange Services, Inc., 48 So. 3d 889, 892 (Fla. 3DCA 2010), the Third District
Court of Appeal found: “To withstand dismissal, however, a plaintiff must allege more than
the ‘naked legal conclusion’... .”

57. Florida’s Condominium Act, Chapter 718, provides primary authorization for the charges
sought against, and paid for, by the Plaintiffs. Pursuant to Fla. Stat. § 718.116 (3) (2020):

Assessments and installments on assessments which are not
paid when due bear imferest at the rate provided in the
declaration, from the due date until paid. The rate may not
exceed the rate allowed by law, and if no rate is provided in
the declaration, interest accrues at the rate of 18 percent per
year... . Any payment received by an association must be

applied first to any interest accrued by the association, then to
any administrative late fee, then to any costs and reasonable
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 16 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, P_L.
Motion to Dismiss First Amended Complaint

Case No.; 0:21-cv-60456-#PD

Page 16 of 19

attorneys fees incurred in collection, and then to the
delinquent assessment. The foregoing is applicable
notwithstanding any purported accord and satisfaction, or any
restrictive endorsement, designation, or instruction placed on
or accompanying a payment. The preceding sentence is
intended to clarify existing law. (Emphasis added).

58. _ In accord with Chapter 718, Article XX VII of the Declaration of Condominium governing
the subject property and Parties, recorded in the Public Records of Palm Beach County
provides, in relevant parts:

G. The payment of any assessment or installment thereof due to
ASSOCIATION shall be in default if such assessment, or any
installment thereof, is not paid unto ASSOCIATION, on or
before the due date for such payment. When in default, the
delinquent installment there due to ASSOCIATION shall bear
interest at the rate of 8% per annum until such delinquent
assessment or installment thereof, and all interest due thereon,
has been paid in full to ASSOCIATION. (Emphasis added).

H. The owner or owners ofeach DWELLING shall be personally
liable, jointly and severally, as the case may be, to
ASSOCIATION for the payment of all assessments, regular
and special, which may be levied by ASSOCIATION while
such parties are owner or owners of a DWELLING in the
CONDOMINIUM. In the event that any owner or are in
default in payment of any assessment or installment thereof
owed to ASSOCIATION, such owner or owners of any
DWELLING shall be personally liable, jointly and severally,
for interest on such delinquent assessment or installment
thereof and interest thereon, including a reasonable attorney’s
fee, whether suit be brought or not.

5

K. The lien granted unto ASSOCIATION . .. shall include only
assessments which are due and payable when the claim of lien
is recorded, plus interest, costs, attorney’s fees, advances to
pay taxes ... all as provided. (Emphasis added).
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 17 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, PL.
Motion to Dismiss First Amended Complaint

Case No.: 0:21-cv-60456-WPD

Page I7 of 19

59, The foregoing excerpts from both the publicly recorded Declaration and Chapter 718, Florida
Statutes, fully substantiate the contractual and statutory legal authority for the Defendant law
firm to advance collection of the regular and special maintenance assessments and any
interest thereon collected by agreement of the Parties in this case. They are referenced in
multiple paragraphs of the Complaint, are central to the Plaintiffs’ claims, and, as publicly
recorded documents, are subject to judicial notice by this Honorable Court. A copy of
Article XX VII of the governing Declaration is attached hereto and incorporated herein as
Exhibit “C”.

60. In fact, the account detail included in the March 9, 2019 communication from Defendant
demanded amounts of interest, costs, and attorneys fees directly contemplated by multiple
sections of the Declaration. Argument to the contrary is bogus.

61. Because the Plaintiffs are not challenging the actual computation of the amounts of the
monies collected, there is no debate as to the “reasonableness” of the attorneys fees or costs
charged, nor the specific calculation of interest according the Declaration.

62. Additionally, despite their agreement to the settlement amount, Plaintiffs’ alleged “payment
under protest” of the $18,709.54 is of no import. As cited herein, Chapter 718, Florida
Statutes (2020), specifically rejects the notion of payment of duly owed amounts to an
Association with a restrictive endorsement or similar words of limitation.

63. Plaintiffs’ delivery of the mutually negotiated sum to Defendant, regardless of the
meaningless words “payment under protest” stated in the cover letter (but notably nor on the

actual check), acted as full settlement of disputes between the Plaintiffs and the Association,
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 18 of 19

Gregory & Michelle Pope v. Kaye Bender Rembaum, P.L.
Motion fo Dismiss First Amended Complaint

Case No.: 0:2 1-cv-60456-WPD

Page 18 of 19

and did not otherwise confer liability upon the Defendant law firm.

64. — Plaintiffs’ Complaint therefore does not present any facts actionable under the FDCPA or
FCCPA against the Defendant for any collection conduct “not authorized by law” and is
rather a series of “naked legal conclusions” unsupported by even the most basic of facts,
requiring dismissal. K.R. Exchange, 48 So. 3d at 892.

65. Based on the foregoing “naked conclusions” and obvious supporting contractual and
statutory authority for the collection of interest, costs, and attorneys fees incurred in the
course of collection of regular and special assessment installments, Counts II, II, and IV
must be dismissed accordingly.

¥. CONCLUSION

66. This Honorable Court should dismiss the FDCPA and FCCPA claims against the Defendant
with prejudice. Plaintiffs have failed to allege proper Article III standing. Additionally, the
Defendant has demonstrated both appropriate disclosure compliance, asserted debts secured
with lawful authority and facts derived directly from the Complaint and exhibits attached
thereto. These facts cannot be disputed and leave the Court with no doubt that the Plaintiffs

are unable to prove their claim.

WHEREFORE, Defendant Kaye Bender Rembaum P.L. respectfully requests this
Honorable Court enter an Order granting this Motion to Dismiss First Amended Complaint with
prejudice, awarding attorney’s fees and costs, and for any additional relief this Court deems just and

proper.
Case 0:21-cv-60456-WPD Document 10 Entered on FLSD Docket 04/21/2021 Page 19 of 19

Gregory & Michelle Pape v. Kaye Bender Rembaum, PL.
Motion to Dismiss First Amended Complaint

Case No.: 0:21-cv-60456-WPD

Page 19 of 19

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 21" day of April, 2021, a true and correct copy of the
foregoing has been furnished by electronic filing with the Clerk of the Court via CM/ECF, which
will send notice of electronic filing to all counsel of record. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified on the service
list below in the manner specified, either via transmission of notice of electronic filing generated by
CM/ECF or in some other authorized manner for those counsel or parties who are not authorized to

receive electronically notices of filing,

 
    

  

STUART MAMITH/ESQ.
Florida Bar No: 971

Email: ssmith@kbrlegal.com
GERARD 8S. COLLINS

Florida Bar No: 738050

Email: gcollins@kbriegal.com
1200 Park Central Boulevard South
Pompano Beach, Florida 33064
(954) 928-0680 - Phone

(954) 772-0319 - Fax

 
